Citation Nr: 0920137	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  03-13 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In a June 2005 decision, the Board denied the Veteran's 
claim.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2008, the 
Court issued a memorandum decision vacating the Board's June 
2005 decision.  A copy of the Court's Decision has been 
incorporated into the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file reveals that private medical records from 
Doctor's Family Medicine were received by VA in March 2005.  
These records have not been considered by the RO.  These 
records must be considered by the RO and a supplemental 
statement of the case issued prior to consideration of the 
Veteran's claim by the Board.  38 C.F.R. § 19.31.

A December 1999 VA outpatient record notes that the Veteran 
was receiving Social Security Administration (SSA) disability 
benefits.  The RO has not attempted to obtain records from 
the SSA.  VA has an obligation to obtain records from the 
SSA.  See e.g., Murincsak v. Derwinski, 2 Vet. App. 363 
(1992), Hayes v. Brown, 9 Vet. App. 67, 74 (1996). 

The Board notes that the Veteran has received periodic VA 
psychiatric treatment.  The most recent VA outpatient records 
in the claims file are from April 2004.  The Veteran's VA 
medical records from that date should be obtained.  See 
38 C.F.R. § 3.159(c)(2).

The claims file contains conflicting medical opinions as to 
whether the Veteran has a psychiatric disorder that was 
incurred in or aggravated by service.  A new VA psychiatric 
examination of the Veteran, which considers all the evidence 
of record, including all new evidence obtained in conjunction 
with this remand, should be obtained.  See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the Veteran's 
VA medical records dated from April 2004 
to present.

2.  Contact SSA and request copies of all 
of the medical records pertaining to any 
original or continuing award of disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  When the above actions have been 
accomplished, schedule the Veteran for a 
VA psychiatric examination.  The Veteran's 
claims folder should be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner is requested to 
opine as to whether or not the Veteran had 
any psychiatric disorder, including a 
delusional disorder, prior to service.  If 
the examiner finds that the Veteran had a 
psychiatric disorder prior to service, the 
examiner should provide an opinion as to 
whether any such disorder increased in 
severity during service.  If a psychiatric 
disorder was present prior to service and 
there was a permanent worsening of the 
underlying pathology of the disorder 
during service, the examiner should opine 
whether that increase was due to the 
natural progression of the disorder.  If 
the examiner finds that a psychiatric 
disorder did not exist prior to the 
service, the examiner should provide an 
opinion as to whether or not any 
psychiatric disorder, including a 
delusional disorder, had its onset during 
his service, or was caused by any incident 
that occurred during service.  The 
examiner should discuss the opinions in 
the VA outpatient records dated in June 
2000, January 2001, July 2001, and May 
2002, as well as in the March 2005 VA 
examination report.  The examiner should 
state whether or not he/she agrees with 
these opinions and discuss why.

4.  After completion of the above 
requested development, reconsider the 
Veteran's claim.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




